PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/968,040
Filing Date: 1 May 2018
Appellant(s): BERGNER, Klaus-Dieter



__________________
Edward J. Callaghan
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 29 October 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 16 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims:
Claims 1, 4-6, 10-18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0064899 (“Aardenburg”), cited in an IDS, in view of German Patent Application Publication No. DE 10 2012 204 165 (“Saier”).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Aardenburg in view of Saier, as applied to claim 1, and further in view of U.S. Patent Application Publication No. 2017/0008694 (“Andreae”), cited in an IDS.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Aardenburg in view of Saier and Andreae, as applied to claim 22, as evidenced by Table of Polymer Properties. Handbook of Polymers (2nd Edition). Retrieved from https://app.knovel.com/hotlink/itble/rcid:kpHPE00012/id:kt00XRG5D7/handbook-polymers-2nd/table-polymer-properties (“the Handbook”).


(2) Response to Argument
Claim 1
On pages 19-22 of the Appeal Brief, the Appellant argues that Aardenburg teaches that the side wall should have a thickness equal to or greater than that of the transition between the side wall and the bottom wall. The Appellant also argues that the skilled person reading Aardenburg would have realized that there is a technical necessity for maintaining the side wall thickness as it is and not reducing it. In support of these arguments, the Appellant cites numerous paragraphs from Aardenburg. See pages 21 and 22 of the Appeal Brief in particular.
Although the paragraphs cited by the Appellant do discuss Aardenburg’s goal of allowing a base of a capsule to be pierced without the base being deformed in an undesired manner (see paragraph 6 of Aardenburg), this is achieved by providing a base 11 having a reduced thickness adjacent to wall portions 9 and 12 having an increased thickness, with the wall portions 9, 12 acting as a stiffening zone (see paragraphs 7-11, 48, and 60 and Figure 15 of Aardenburg). The paragraphs cited by the Appellant contain little discussion of the thickness of the side wall 3 (or how its thickness would affect deformation of the base). Paragraph 11 states that “[t]he side wall of the capsule body… can also be configured in the same manner as the inner wall portion as far as wall thickness is concerned”, and paragraph 63 states that, in the embodiment of Figure 18, “the entire capsule body with the exception of the base 11 of the channel has a uniform wall thickness”. However, a disclosure that a product “can” have a certain feature or that the feature is present in a certain embodiment is not a teaching that the product must or should have that feature. Instead, this suggests that 
It should also be noted that claim 1 does not specify how much thinner the wall is compared to the transition between the bottom and the wall. Nor does claim 1 specify that the entire wall is thinner than the transition. As discussed in paragraph 14 of the office action, it would have been obvious to one of ordinary skill in the art that it was not necessary to reduce the thickness of the entire side wall 3 of Aardenburg to obtain the benefits identified by Saier. Slightly reducing the thickness of the upper portion of the side wall 3 would still decrease manufacturing costs, and there is nothing in Aardenburg to suggest that such a change would have resulted in a capsule with undesirable deformation.
Furthermore, the alternative rejection set forth in paragraph 15 of the office action does not rely on reducing the thickness of the side wall 3 and, therefore, is not addressed by the Appellant’s remarks on pages 19-22. This rejection involves increasing the thickness of the outer wall portion 12 while maintaining the thickness of the side wall 3.


As discussed above, the Examiner disagrees with the Appellant’s contention that Aardenburg strongly teaches that the side wall 3 of Aardenburg should be thick. With respect to the forces applied, the articles of Aardenburg and Saier are both shaped as hollow cylinders with one closed end and one open end. In Aardenburg, force is applied in the axial direction of the capsule 1 during piercing. See Figure 4 and paragraph 53 of Aardenburg. As discussed above, wall portions 9 and 12 of Aardenburg act as a stiffening zone to prevent the base of the capsule 1 from being deformed in an undesired manner during this piercing. In Saier, as noted by the Appellant, force is also applied in the axial direction of the cap. See paragraph 8 of Saier. The transition area between the side wall and the head plate absorbs this axial force during seating of the cap. As a result, it is advantageous to stiffen the transition area by increasing the wall thickness compared to the head plate and side wall. See paragraph 9 and Figure 2. In Saier and Aardenburg, force is applied in the same direction to articles of similar shapes, and both references teach stiffening transition areas to deal with these forces. Accordingly, the Examiner respectfully disagrees that one of ordinary skill in the art would not have applied Saier’s teaching that areas outside the transition can have reduced wall thickness. Even if the forces and articles are not exactly the same, “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 
In addition, the alternative rejection set forth in paragraph 15 of the office action does not rely on Saier or on reducing the thickness of the side wall 3 and, therefore, is not addressed by the Appellant’s remarks on pages 23 and 24. This rejection is based on Aardenburg’s teaching of increasing the wall thickness for the outer wall portion 12 to provide a stiffening zone.

On pages 24 and 25 of the Appeal Brief, the Appellant discusses the specific wall thicknesses disclosed in Aardenburg and Saier and argues that, because the side wall thickness in Aardenburg is already at the minimum thickness disclosed in Saier (0.3 mm), one of ordinary skill in the art would not have further reduced the wall thickness in Aardenburg.
The 0.3 mm value for the side wall thickness in Aardenburg comes from paragraph 63. In that same paragraph, Aardenburg discloses that the base 11 is only 0.15 mm thick. Accordingly, the Examiner respectfully disagrees with the contention that one of ordinary skill in the art would not have considered wall thicknesses lower than 0.3 mm for at least portions of the capsule 1 of Aardenburg.
Furthermore, one of ordinary skill in the art would have realized that wall thicknesses are article specific. Aardenburg relates to coffee capsules (see paragraph 1), while Saier relates to protective caps for aerosol or pump spray containers (see paragraph 1). Notably, paragraph 25 of Saier discusses the factors that affect the 
In addition, the alternative rejection set forth in paragraph 15 of the office action does not rely on Saier or on reducing the thickness of the side wall 3 and, therefore, is not addressed by the Appellant’s remarks on pages 24 and 25. This rejection is based on Aardenburg’s teaching of increasing the wall thickness for the outer wall portion 12 to provide a stiffening zone.

In the last paragraph on page 27 of the Appeal Brief, the Appellant argues that one skilled in the art would have no motivation to consider Saier when designing a pierceable cup or capsule used in a coffee machine since Saier is concerned with a protective cap for an aerosol or pump spray container that is designed to resist external forces.
The Examiner respectfully disagrees. As discussed above, the products of Aardenburg and Saier have similar shapes, are subject to forces in the same direction, and have thicker transition areas between walls to deal with these forces. That is, both are related to the same problem: ensuring sufficient stiffness in a hollow cylinder with one closed end and one open end.


In the first paragraph on page 28 of the Appeal Brief, the Appellant addresses the alternative rejection set forth in paragraph 15 of the office action. Specifically, the Appellant argues that the Examiner’s reasoning runs counter to Aardenburg’s desire that the side wall should merge seamlessly into the base 4. To support this argument, the Appellant cites paragraphs 46 and 57 of Aardenburg.
Paragraph 46 refers to Figures 1-3 and then states that the capsule 1 “consists of a preferably rotationally symmetrical capsule body 2 made up of a side wall 3 which merges seamlessly into a base 4”. Paragraph 57 refers to Figures 10-12 and then states that “the outer wall portion 12 of the channel 8 merges seamlessly, and without any change in diameter, directly into the side wall 3”. Contrary to what the Appellant contends, these paragraphs do not provide evidence of a desire that the side wall 3 should merge seamlessly into the base 4. The paragraphs simply state that this feature is present in the embodiments of Figures 1-3 and 10-12. There is no disclosed advantage or any indication that an alternative arrangement would be undesirable. (No other portions of Aardenburg discuss the seamless merging of walls.)
Furthermore, making the outer wall portion 12 thicker does not necessarily prevent the different walls from merging seamlessly, as should be apparent from Figure 15 of Aardenburg where a thicker outer wall portion 12 merges seamlessly with a 


    PNG
    media_image2.png
    252
    494
    media_image2.png
    Greyscale


Claims 22 and 23
With respect to these claims, the Appellant only argues that Andreae and the Handbook fail to remedy the deficiencies allegedly present in the rejection of claim 1. That is, according to the Appellant, neither Andreae nor the Handbook discloses or suggests making the transition between a bottom of a capsule and a side wall of the capsule have a greater thickness than the side wall.
As discussed above, the Examiner respectfully disagrees that the rejection of claim 1 is deficient. In addition, neither Andreae nor the Handbook was relied upon in connection with the thickness of the transition. See paragraphs 30-36 of the office 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
Conferees:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744                                                                                                                                                                                                         
/COLLEEN P DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.